Citation Nr: 0033202	
Decision Date: 12/20/00    Archive Date: 12/28/00	

DOCKET NO.  99-02 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for emphysema secondary to 
tobacco use/nicotine dependence that began during active 
duty.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel





INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1945.  This is an appeal from an April 1998 rating 
action by the Department of Veterans Affairs (VA) Regional 
Office, Cleveland, Ohio, which denied entitlement to service 
connection for emphysema as secondary to tobacco use/nicotine 
dependence that began during active duty.


REMAND

The record reflects that on his substantive appeal (VA 
Form 9) dated in January 1999, the veteran requested a 
hearing before a member of the Board of Veterans' Appeals 
(Board) sitting at the regional office.  In February 1999 he 
withdrew the request.

On a VA Form 9 dated in April 1999 the veteran again 
requested a hearing before a member of the Board sitting at 
the regional office.  In June 2000 he was advised by the 
regional office that he had two options:  He could have a 
hearing with a travel panel of the Board or a video 
conference hearing.  In July 2000 the veteran requested a 
video conference hearing with a member of the Board.  
However, he was not afforded the hearing.  In August 2000 his 
appeal was certified to the Board by the regional office.  
The veteran's representative has noted that the veteran has 
not been afforded a hearing and has asked that the case be 
remanded so that he may be afforded a hearing in accordance 
with his request.

The Board notes that under 38 C.F.R. § 20.700(e) when 
suitable facilities and equipment are available, an appellant 
may be scheduled for an electronic hearing.  Any such hearing 
will be in lieu of a hearing held by personally appearing 
before a member or a panel of members of the Board and shall 
be conducted in the same manner as, and considered the 
equivalent of, such a hearing.  Under 38 C.F.R. § 20.704 
hearings are scheduled in the order in which requests for 
such hearings within that area are received by the agency of 
original jurisdiction except when the case has been advanced 
on the hearing docket.

In view of the aforementioned matters, findings of fact and 
conclusions of law are being deferred pending a remand to the 
regional office for the following action:

The regional office should schedule the 
veteran for a video conference hearing 
with a member of the Board in accordance 
with his request.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to ultimate 
disposition in this case.  The veteran need take no action 
until otherwise notified.


		
ROBERT D. PHILIPP
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



